DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the WIPO document to Brunner WO2012098456 in view of the US Patent Application Publication to Brun 2002/0118929US further in view of Bradley 2011/0229085US.
In terms of Claim 1, Brunner teaches an optical connector (Figure 1-4) comprising: an optical fiber (Figures 1 and 4: 1, See Page 11 lines 20-30) and a resin coating (Figures 1 and 4: 3 and page 14, line 30 through Page 15 line 5, wherein acrylate is a resin base material) that covers the fiber (Figure 4: 3 covers the fiber 1; Page 14, line 30), an end portion (Figure 2: end face location at element 8) of the fiber 

    PNG
    media_image1.png
    654
    851
    media_image1.png
    Greyscale

Brunner does not teach wherein the fiber is made of glass.
Brun does teach a fiber being inserted into a ferrule wherein the fiber is bonded to ferrule by an adhesive wherein the fiber is made glass ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the material of the fiber to be made of glass since glass is readily available and cheap material with excellent light coupling properties. This modification will result in a fiber that is cost effective to manufacture while having good optical coupling properties.
Brunner / Brun do not teach a ferrule provided with flange having a reference surface for rotational alignment of the optical fiber and ferrule.
Bradley does teach ferrule having a flange wherein the flange is used to control the rotational alignment between the ferrule and fiber ([0010-0012]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the device Brunner and Brun to include a flange in contact with a 
As for Claim 2, Brunner / Brun teach the device of claim 1, wherein the thermosetting resin (15) and the ultraviolet curable resin (20) are provided within the range including the tip of the ferrule in a state of being mixed together with each other (See Figure 2: wherein 20 and 15 meets at the entrance of hole within 6. At the location where the two resins come into contact with each other, at least a portion of the resins 20 and 15 must be intermixed with each other).
As for Claim 3, Brunner / Brun teach the device of claim 1, Brun further teaches optical is a bundle fire of two fibers being housed in a ferrule ([0005]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the fiber of Brunner to be a dual fiber bundle in order to increase the amount of connections within the connector. This modification would allow the device to be scaled and to handle more optical connections for multiple connection application, thus reduce the cost to transmit multiple optical signals.
As for Claim 4, Brunner / Brun teach the device of claim 1, Brunner / Brun do not teach wherein a length of the range including the tip of the ferrule is 50 um or more and 200 um or less. It would have been an obvious matter of choice to one of ordinary skill in art before the effective filing date of the current invention to modify the length of the ferrule to be between 50 um to 200 um in order for the ferrule to provide proper support for alignment while limiting the size of the ferrule as much as possible in order to have a smaller connector which will reduce material cost and increase connector density within In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO document to Brunner WO2012098456 in view of the US Patent Application Publication to Brun 2002/0118929US and further in view of the US Patent Application Publication to Flaig 2018/0329156US and further in view of Bradley 2011/0229085US.
In terms of claim 5, Brunner teaches a method for manufacturing an optical connector (Figure 1-4) that includes: an optical fiber (Figure 2: 1) including a fiber (Figure 1 and 4: 1, See Page 11 lines 20-30) and a resin coating (Figure 1 and 4: 3 and page 14, line 30 through Page 15, line 5 wherein acrylate is a resin base material) that covers the fiber (Figure 2: resin coating 3 around 1; See Page 14, lines 10-15), an end portion of the fiber (Figure 2: at area 8) being exposed from the resin coating (Figure 2: Fiber 1 is exposed from coating 3 on right side); and a ferrule including a through hole and holding the end portion of the optical fiber (Figure 2: ferrule 6 holds fiber 1 through a hole that runs through 6 and end portion face 8), the method for manufacturing comprising: coating an inner wall of the through hole with a thermosetting resin (Figure 2: the inner walls 13 of ferrule 6 is coated a thermosetting resin 15 which is made from epoxy (Page 15, lines 10-15); epoxy are considered a thermosetting setting resin; See https://www.thefreedictionary.com/epoxy); 30inserting the fiber into the through hole (Figure 2: 1 into 6) so that a part of the end portion of the fiber (Figure 2: fiber portion 1 
 Brunner does not teach wherein the fiber is made of glass or performing a rotational alignment step of the optical fiber.
Brun does teach a fiber being inserted into a ferrule wherein the fiber is bonded to ferrule by an adhesive wherein the fiber is made glass ([0005]). The fiber is then aligned with the ferrule using a rotational alignment ([0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the material of the fiber to be made of glass since glass is readily available and cheap material with excellent light coupling properties. This modification will result in a fiber that is cost effective to manufacture while having good optical coupling properties. Further, one skill in the art would modify method for manufacturing the device of Brunner with a rotational alignment step between the ferrule and fiber in order to minimize insertion lost and maximize optical coupling of the connector (Brun [0068]).
Although Brun teaches an ultraviolet curable resin (Brun Figure 2: 20) is provided between the inner wall of the 10through hole and the fiber and extending out to the end of the tip of ferrule, the resin 20 of Brun does not appear to coat the tip of the fiber.

Flaig does teaches inserting the fiber into the through hole (Figure 8: fiber 24a is inserted through hole in ferrule 22a) so that a part of the end portion of the fiber protrudes from a tip of the ferrule (Figure 8: tip of fiber 24a protrudes from a tip of ferrule 22a at the end face of the fiber 68); coating the tip of the ferrule with an ultraviolet curable resin (Figure 11: 70; and [0046]); 13 curing the ultraviolet curable resin (Figure 11: 70 and [0046]); and polishing the part of the end portion of the fiber protruding from the tip of the ferrule (Figure 12 or [0035]). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a step which inserts the fiber to protrude beyond the tip of the ferrule, and a step of applying a UV curable resin and then finally polishing the fiber tip in the method steps of Brunner / Brun. These steps would allow the fiber to be properly bonded to the ferrule and to ensure alignment is fixed relative to the ferrule end face, while the polishing steps removes imperfections on the surface of the fiber tip during the bonding process (Flaig [0009]).
Brunner / Brun / Flaig do not teach a ferrule provided with flange having a reference surface for rotational alignment of the optical fiber and ferrule.
Bradley does teach ferrule having a flange wherein the flange is used to control the rotational alignment between the ferrule and fiber ([0010-0012]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the device Brunner and Brun to include a flange in contact with a 

As for Claim 6, Brunner / Brun / Bradley / Flaig teach the method of manufacturing the optical connector according to claim 5.
Brunner / Brun / Bradley do not teach wherein a pulling back the glass fiber protruding from the tip of the ferrule toward the ferrule after the coating of the ultraviolet curable resin.
Flaig does teach a pulling back the glass fiber protruding from the tip of the ferrule toward the ferrule after the coating of the ultraviolet curable resin ([0058]). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the manufacturing steps of Brunner / Brun to include a pulling back step of the glass fiber protruding from the tip of the ferrule in order to ensure optical beam expansion of the optical beam from the ferrule. Proper beam expansion increases the size of the beam, thus ensure better optical coupling with a corresponding terminal or connector.
 As for Claim 7, Brunner / Brun / Bradley / Flaig teach the method of manufacturing the optical connector according to claim 5.
Brunner / Brun / Bradley do not teach wherein the polishing of the part of the end portion of the glass fiber, the part of the end portion of the glass fiber and the ferrule are polished so that an end surface of the glass fiber and a tip surface of the ferrule are flush with each other.

It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the method step of Brunner / Brun with a polishing step so that an end surface of the glass fiber and a tip surface of the ferrule are flush with each other. This modification allows ferrule to enable butt coupling with another optical device while ensuring all imperfection ([0065]) on the fiber tip and ferrule are removed ([0065]) to increase the coupling efficacy alignment of the connector.
Response to Arguments
Applicant’s arguments with respect to claim(s)  1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitations were rejected in view of the prior art to Bradley.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             





/SUNG H PAK/           Primary Examiner, Art Unit 2874